        Case 2:19-cv-01691-CKD Document 31 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR FERNANDO SAMARO,                             No. 2:19-cv-1691 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    SIMPSON,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se in an action brought under 42 U.S.C. §

18   1983. Plaintiff requests that the court appoint counsel. District courts lack authority to require

19   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

20   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

21   to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d

22   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

24   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

25   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

26   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

27   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

28   common to most prisoners, such as lack of legal education and limited law library access, do not
                                                         1
        Case 2:19-cv-01691-CKD Document 31 Filed 10/30/20 Page 2 of 2


 1   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.
 2            Having considered the factors under Palmer, the court finds that plaintiff has failed to
 3   meet his burden of demonstrating exceptional circumstances warranting the appointment of
 4   counsel at this time.
 5            Plaintiff also requests an extension of time to file an opposition to defendant’s motion to
 6   dismiss. Good cause appearing, the request will be granted.
 7            Accordingly, IT IS HEREBY ORDERED that:
 8            1. Plaintiff’s request for the appointment of counsel (ECF No. 30) is denied without
 9   prejudice.
10            2. Plaintiff’s motion for an extension of time to file any opposition to defendant’s motion
11   to dismiss (ECF No. 30) is granted.
12            3. Plaintiff is granted ninety days from the date of this order in which to file an opposition
13   to defendant’s motion to dismiss. No further extensions of time shall be granted.
14   Dated: October 29, 2020
                                                        _____________________________________
15
                                                        CAROLYN K. DELANEY
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22   12/sama1691.31+36.docx

23

24

25

26

27

28
                                                         2
